 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     MARIA H. DEBAUN,                                   Case No. 1:18-cv-01708-LJO-SAB
10
                    Plaintiff,                          ORDER GRANTING STIPULATED
11                                                      REQUEST TO AMEND SCHEDULING
             v.                                         ORDER
12
     BIOMET, INC., et al.,                              (ECF No. 145)
13
                    Defendants.
14

15

16          On March 6, 2019, the Court issued a scheduling order setting the trial date and

17 associated pretrial deadlines in this matter. (ECF No. 142.) On September 10, 2019, the parties

18 filed a stipulation requesting the discovery deadlines and dispositive motion deadline be

19 amended in this matter, and on September 11, 2019, the Court granted the request in part but
20 declined to extend the dispositive motion deadline. (ECF Nos. 143, 144.) On November 18,

21 2019, the parties filed a stipulated request to extend only the expert disclosure deadline, and the

22 supplemental expert disclosure deadline. (ECF No. 145.)

23          Pursuant to the stipulation of the parties filed November 18, 2019, IT IS HEREBY

24 ORDERED that the March 6, 2019 scheduling order (ECF No. 142), as amended on September

25 11, 2019 (ECF No. 144), is further amended as follows:

26          1.     Expert Disclosure Deadline: December 13, 2019;

27          2.     Supplemental Expert Disclosure Deadline: January 10, 2020;

28 ///


                                                    1
 1          3.      All other dates and aspects of the March 6, 2019 scheduling order, as amended

 2                  September 11, 2019, shall remain in effect; and

 3          4.      The parties are advised that no further modifications to the scheduling order will

 4                  be granted absent a showing of good cause. However, the parties are free to

 5                  contact Courtroom Clerk Mamie Hernandez for an informal discussion with the

 6                  Court should additional amendments to the scheduling order need to be made.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        November 18, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
